FILED
                             NOT FOR PUBLICATION                             JUN 08 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANDREAS JOHN WESLEY                              No. 07-74697
SILITONGA,
                                                 Agency No. A096-360-229
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Andreas John Wesley Silitonga, a native and citizen of Indonesia, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny

the petition for review.

      Substantial evidence supports the IJ’s finding that Silitonga does not have a

well-founded fear of future persecution because, even if he is a member of a

disfavored group, he failed to demonstrate the requisite individualized risk of

persecution. Cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004).

Accordingly, Silitonga did not establish eligibility for asylum.

      Silitonga has failed to set forth any substantive arguments regarding the

agency’s denial of withholding and CAT relief. See Martinez-Serrano v. INS, 94

F.3d 1256, 1259-60 (9th Cir.1996) (issues not supported by argument are deemed

waived).

      PETITION FOR REVIEW DENIED.




                                          2                                       07-74697